Citation Nr: 1822363	
Decision Date: 04/13/18    Archive Date: 04/25/18

DOCKET NO.  13-19 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River Junction, Vermont


THE ISSUES

1.  Entitlement to disability compensation under 38 U.S.C. § 1151 for seizure disorder.

2.  Entitlement to disability compensation for lumbar spine disability claimed as secondary to seizure disorder.

3.  Entitlement to disability compensation for major depressive disorder, claimed as secondary to seizure disorder.


REPRESENTATION

Veteran represented by:	Katelyn Atwood, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

C.A. Skow, Counsel


INTRODUCTION

The Veteran served on active duty from October 1979 to October 1983.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in White River Junction, Vermont.

In September 2013, the Veteran testified before the undersigned Veterans Law Judge (VLJ).  A hearing transcript is associated with the record.

The Board remanded the appeal in April 2014 and denied the appeal in September 2015.

The Veteran appealed the September 2015 Board decision to the United States Court of Appeals for Veterans Claims (Court) and, in a July 2017 Memorandum Decision, the Court vacated the Board's September 2015 decision.  Therein, the Court remanded the case to the Board for action consistent with the Court's decision.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

To ensure that VA has met its duty to assist the Veteran, the Board finds that remand is necessary to obtain a medical opinion in these matters consistent with the Court's July 2017 Memorandum Decision, such that all elements pertinent to adjudicating the claims may be fully addressed and the evidence appropriately weighed.

Accordingly, the case is REMANDED for the following action:

1.  A VA medical opinion by a neurologist not affiliated with the VA medical facility that treated the Veteran in March 2010 should be obtained.  This medical opinion should address whether the three seizures incurred by the Veteran on April 8, 2010, were proximately caused by VA's failure to provide a level of care that is expected of a reasonable health care provider and reasonably foreseeable given the Veteran's medical history.  The claims file must be reviewed and the review noted in the report.

(a)  The physician should consider the following facts in preparing his/her opinion:
* On March 2, 2010, a VA physician prescribed the Veteran "a trial of valproic acid."
*  On March 25, 2010, a VA physician noted that valproic acid was stopped "yesterday because he [the Veteran] did not feel that it was making a difference and in addition was making him feel sleepy."  The VA physician prescribed bupropion (Wellbutrin) for depression-discussing the risks, benefits, and side effects of that drug to include increased seizure risk-and history of febrile seizures as a baby was noted.
* On April 8, 2010, the Veteran had three seizures; a private hospital emergency department saw him for the seizure event; it was noted that the Veteran's risk factors for seizures included febrile seizures and meningitis as a child, and that he recently started Wellbutrin.
* The April 2010 private medical records showing that (1) Wellbutrin lowers the seizure threshold; (2) there are childhood risk factors; and (3) Wellbutrin may have played a role and was the "suspect cause of seizure."

(b) The physician should specifically address each of the following questions:

(i)  Is it as likely as not (50 percent or greater probability) that the Veteran's seizures on April 8, 2010, were proximately caused by carelessness, negligence, lack of proper skill, error in judgment or similar instance of fault on the part of VA in providing the treatment and/or the medication to include Wellbutrin?  If not, please explain.

In determining whether the proximate cause of a disability was the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA, please discuss if VA failed to exercise the degree of care that would be expected of a reasonable health care provider.

For the purpose of this opinion, the physician should presume that the Veteran has a seizure disorder since he has taken anti-seizure medication since his April 8, 2010, seizure event.

(ii) Is it at least as likely as not (50 percent or greater) that seizure disorder was due to an event not reasonably foreseeable?  Please explain.

In determining whether an event is not reasonably foreseeable, the standard is what a "reasonable health care provider" would have considered to be an ordinary risk of treatment that would be disclosed in connection with the informed consent procedures of 38 C.F.R. § 17.32, which requires the primary health care provider to explain the reasonably foreseeable risks associated with the surgery or treatment being provided.

(c)  The physician should address the following questions raised by the Veteran's attorney in this appeal:  

(i)  Would a reasonable health care provider have considered and opted for alternatives to treatment with Wellbutrin?

(ii)  Does the act of prescribing Wellbutrin to an individual with a history of seizures breach the degree of care expected from a reasonable health care provider?  Consider the statement of Dr. Masely who opined that Wellbutrin should not be prescribed to patients with any history of seizure disorder.

A complete rationale for the medical opinion (and each question answered) is required that contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  If an opinion cannot be expressed without resort to speculation, the physician should so indicate and discuss why an opinion is not possible, to include whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.

2.  After ensuring any other necessary development has been completed, the AOJ should readjudicate the claims.  If the benefits sought are not granted, the Veteran and his attorney should be furnished a Supplemental Statement of the Case and given the requisite opportunity to respond before the case is returned to the Board.
 
By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
DONNIE R. HACHEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

